PER CURIAM.
Janet Peavy Stone, as personal representative of the estate of Calvin R. Stone, attempted to file a counterclaim against the plaintiff/appellee, Paulette Harris, d/b/a Harris Appliance and Furniture (Harris). Ms. Stone was individually named as a defendant in Harris’ complaint. Stone, in her capacity as a fiduciary, was not. Nonetheless, Stone attached to her answer to the complaint, a three count counterclaim in her capacity as a personal representative of Stone’s estate, a non-party. The trial court granted Harris’ motion to dismiss this counterclaim without prejudice to Stone as personal representative to file a separate action against Harris.
The issue raised on appeal is the ability of a third party to join in an action without seeking the court’s permission to intervene. While we are concerned with this issue, we find we must dismiss this case for lack of jurisdiction. This court lacks jurisdiction because the trial court’s order is not a final order dismissing appellant’s claim; it is simply an order granting Harris’ motion. Bec-ton v. K & L Contractors, Inc., 573 So.2d 428 (Fla. 5th DCA1991).
APPEAL DISMISSED.
GOSHORN, PETERSON and ANTOON, JJ., concur.